                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

United States of America,

             Plaintiff,

v.                                                   Case No. 18-cr-32 (JNE/BRT)
                                                     ORDER
John Frederick Krisnik,

             Defendant.

      In a Report and Recommendation dated August 22, 2018, the Honorable Becky R.

Thorson, United States Magistrate Judge, recommended that the Court deny Defendant’s

Motion to Suppress Evidence Obtained from the Search of Defendant’s Residence. ECF

No. 32. Defendant objected, ECF No. 33, and the United States responded, ECF No. 34.

The Court has conducted a de novo review of the record. See 28 U.S.C. § 636(b)(1); D.

Minn. LR 72.2. Based on that review, the Court adopts the Report and Recommendation.

Therefore, IT IS ORDERED THAT:

1.    Defendant’s Motion to Suppress Evidence Obtained from the Search of
      Defendant’s Residence [ECF No. 22] is DENIED.


Dated: October 2, 2018
                                                            s/ Joan N. Ericksen          
                                                           JOAN N. ERICKSEN
                                                           United States District Judge
 

 




                                          1
 
